DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oya (JP 2003-236969) in view of Amasaki et al. (US 2010/0004439).  Note:  A machine translation is being used for JP 2003-236969.
Considering Claims 1 and 6-9:  Oya teaches a resin molded body comprising a resin layer comprising an ultraviolet absorber (¶0012), the ultraviolet absorber preferably having the structure of 
    PNG
    media_image1.png
    181
    576
    media_image1.png
    Greyscale
where R11 is an aromatic residue (¶0068); and a hard coat/protective layer on the surface of the resin layer (¶0012) that is an acrylic resin (¶0100-102).
	Oya does not teach the aromatic group as being a heteroatom with sufficient specificity.  However, Amasaki et al. teaches using an ultraviolet absorber of the claimed structure that is preferably 
    PNG
    media_image2.png
    117
    294
    media_image2.png
    Greyscale
(¶0033) in a thermoplastic resin (¶0073).  Oya and Amasaki et al. are analogous art as they are concerned with the same field of endeavor, namely resin molded bodies with ultraviolet absorbers.  It would have been obvious to a person having ordinary skill in the art to have used the ultraviolet absorber of Amasaki et al. as the ultraviolet absorber of Oya, and the motivation to do so would have been, as Amasaki et al. suggests, to improve the photostability of the resin, and provide superior ultraviolet absorption (¶0118).
Considering Claim 2:  Oya teaches the ultraviolet absorber as being present in an amount of 0.1 to 5 percent by weight (¶0075).
Considering Claim 3:  Oya teaches the thickness of the hard coat layer as being 1 to 15 microns (¶0109).
Considering Claim 4:  Oya teaches the hard coat as being an acrylic resin (¶0100-102).
	Oya is silent towards the solubility parameter of the hard coat layer.  However, Oya teaches the same chemical structure as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art 
Considering Claim 5:  Oya teaches an antireflective layer on the hard coat layer (Claim 2; ¶0113).
Considering Claim 11:  Oya teaches the molded body as being a resin film (¶0012).
Considering Claim 12:  Oya teaches a laminate comprising the resin film, a pressures sensitive adhesive layer on the resin film (¶0012); and a transparent substrate of a display device (¶0154).

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koga (JP 2005-344077) in view of Amasaki et al. (US 2010/0004439) and Ishibashi et al. (US 2011/0043902).  Note:  A machine translation is being used for JP 2005-344077.
Considering Claims 1, 3, and 6-9:  Koga teaches a resin molded article comprising a polycarbonate resin layer comprising an ultraviolet absorber of the structure of 
    PNG
    media_image3.png
    224
    708
    media_image3.png
    Greyscale
(¶0012-13); and a hard coat layer on the polycarbonate resin layer (¶0119).
Koga does not teach the aromatic group as being a heteroatom with sufficient specificity.  However, Amasaki et al. teaches using an ultraviolet absorber of the claimed structure that is preferably 
    PNG
    media_image2.png
    117
    294
    media_image2.png
    Greyscale
(¶0033) in a thermoplastic resin (¶0073).  Koga and Amasaki et al. are analogous art as they are concerned with the same field of endeavor, namely resin molded bodies with ultraviolet absorbers.  It would have been obvious to a person having ordinary skill in the art to have used the ultraviolet absorber of Amasaki et al. as the ultraviolet absorber of Koga, and the motivation to do so would have been, as Amasaki et al. 
Koga is silent towards the nature of the hard coat layer.  However, Ishibashi et al. teaches using an acrylic resin layer having a thickness of 0.5 to 15 microns as a hard coat layer for an optical article (¶0194).  Koga and Ishibashi et al. are analogous art as they are concerned with the same field of endeavor, namely resin molded bodies with ultraviolet absorbers.  It would have been obvious to a person having ordinary skill in the art to have used the hard coat layer of Ishibashi et al. in the article of Koga, and the motivation to do so would have been, as Ishibashi et al. suggests, they are conventional hard coats for spectacle lens (¶0194).
Considering Claim 2:  Koga teaches the ultraviolet absorber as being used in an amount of 0.01 to 10 parts per 100 parts of resin (¶0012).
Considering Claim 5:  Koga does not teach applying an antireflection layer to the hard coat.  However, Ishibashi et al. teaches applying an antireflective coating to the hard coat (¶0196).  It would have been obvious to a person having ordinary skill in the art to have used the antireflective coating of Ishibashi et al. in the article of Koga, and the motivation to do so would have been to reduce the reflection of light from the lenses.  
Considering Claim 10:  Koga teaches the article as being spectacle lenses (¶0010).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/LIAM J HEINCER/Primary Examiner, Art Unit 1767